Title: From James Madison to Robert Walsh Jr., 16 October 1819
From: Madison, James
To: Walsh, Robert, Jr.


Dr. SirMontpr. Ocr. 16. 1819
I have recd. with your favor of Sepr 30 the Copy of the “U. S & G. B” which you have been so kind as to send me, & for which I offer you many thanks.
As yet I have rather look’d into the volume than over it. I have seen eno’ of it however, to be satisfied that it is a triumphant vindication of our Country agst. the libels which have been lavished on it. If it be a battery as well as a rampart, it must occur to all that it could not well be the one without the other.
Whatever may be the regret that such a warfare should prevail between two countries having so many inducements to live in friendship; the just & impartial will charge it on the constant aggressions of the adverse party; aggressions daily increasing both in number & violence; increasing too with the increased motives for a change of conduct. Whenever they shall be disposed to lay down their pens, it can not be doubted that a disposition equally pacific will be found here. In the mean time the Ground on which the U. S. stand is rising every day higher; & their character becoming more invulnerable as it becomes better known. To make it so the task you have already executed can not fail largely to contribute. Be pleased to accept Sir my friendly salutations
